Citation Nr: 1812205	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for seborrheic dermatitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  

In August 2017, the Board remanded the issue for further development.  


FINDING OF FACT

The Veteran's seborrheic dermatitis has affected less than 40 percent of his entire body and exposed areas; and has required no more than topical therapy during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for seborrheic dermatitis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his seborrheic dermatitis has worsened and warrants a rating higher than 30 percent.  Specifically, he testified that it gets worse in hot weather and when the weather changes.  See Board Hearing Transcript at 18-19.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

By way of background, a June 1976 rating decision awarded service connection for seborrheic dermatitis and assigned a noncompensable rating, effective May 28, 1976.  Thereafter, a November 1976 rating decision increased the rating to 10 percent, effective May 28, 1976.  December 2008 rating decisions increased the rating to 30 percent, effective January 24, 2008, the date of his claim for an increased rating.  The current appeal period before the Board begins on January 24, 2008, the date VA received the Veteran's claim for an increased rating, plus the one-year "look back" period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran's seborrheic dermatitis is rated under the provisions of 38 C.F.R. 
§ 4.118, DC 7806, which specifically contemplates dermatitis.  Under DC 7806, a 30 percent rating is warranted for dermatitis affecting 20 percent to 40 percent of the entire body or of the exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum 60 percent rating is warranted for dermatitis affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118.

Upon review of the totality of the record, the Board finds that a rating in excess of 30 percent is not warranted for the entire appeal period.  At each VA examination for skin diseases, the March 2008, February 2014 and August 2017 examiners specifically found that the Veteran's seborrheic dermatitis covered from less than 5 to 40 percent of the entire body, and at least 5 but less than 20 percent of exposed areas were affected. 

Additionally, the use of topical medications and topical corticosteroids, including triamcinolone cream, nizoral cream, lamisil spray, ketoconazole shampoo, on a constant or near-constant basis is noted throughout the appeal period.  Although triamcinolone cream is a corticosteroid, topical corticosteroids are not considered as systemic therapy or other immunosuppressive drugs within the meaning of DC 7806.  In this regard, in reversing the Veterans Court's decision in Johnson v. Shulkin, 862 F.3d 1351 (2017) the Federal Circuit agreed with VA that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of systemic therapy."  The Federal Circuit noted that DC 7806 "draws a clear distinction between systemic therapy and topical therapy as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Here, while the Veteran's seborrheic dermatitis has required constant or near-constant treatment with topical medications, to include topical corticosteroids, as noted above the evidence shows that his skin condition has only involved up to 40 percent of his body, and his treatement with topical corticosteroids has been limited to affected areas, as opposed to his body as a whole.  As such, although his skin disorder does require a topical corticosteroid treatment, this treatment cannot be considered systemic therapy as contemplated by the Federal Circuit in Johnson and does not rise to the level contemplated by the maximum 60 percent rating under DC 7806.

The Board has considered whether a higher rating is warranted for the Veteran's seborrheic dermatitis under alternate diagnostic codes.  In this regard, while the 2014 VA examiner noted that the Veteran's skin condition caused "scarring or disfigurement of the head, face or neck," her description was "seborrheic dermatitis" and no scarring or symptoms or characteristics of disfigurement outlined in DC 7800 was described.  Thus, to rate under DC 7800 would not avail the Veteran, as it would result in a lower disability rating.  Moreover, while the March 2008 VA examiner noted the Veteran's scarring alopecia affecting 25 percent of his scalp, which corresponds to a 10 percent rating under DC 7830, this is the same symptomatology (skin disorder affecting 20-40 percent of body) currently used to justify his 30 percent rating under DC 7806.  Therefore, it is more advantatgeous to rate his condition under DC 7806, and to award a separate rating for scarring alopecia under DC 7830 would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Ratings under DC 7802 and 7804 would not advantage the Veteran, and a rating under DC 7801 is not applicable, as the Veteran does not have any deep, nonlinear scars not of the head, face or neck totaling areas of 144 square inches (929 sq. cm.) or greater.  There are no disabling affects associated with his scarring alopecia to rate under DC 7805.  Other skin DCs include the same requirements as DC 7806 and are therefore of no advantage to employ.  Moreover, the Veteran's dermatitis is not described as exfoliative, and he does not have neoplasms, debilitating episodes or continuous immunosuppressive therapy.  

Accordingly, for reasons outlined above, the Board finds that a rating higher than 30 percent is not warranted.


ORDER

A rating in excess of 30 percent for seborrheic dermatitis is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


